MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                     Nov 23 2016, 9:28 am

court except for the purpose of establishing                       CLERK
                                                               Indiana Supreme Court
the defense of res judicata, collateral                           Court of Appeals
                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Kimberly S. Lytle                                       Tia R. Brewer
Indianapolis, Indiana                                   Marion, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re the Adoption of S.M.M.,                           November 23, 2016

T.M.S.,                                                 Court of Appeals Case No.
                                                        27A02-1602-AD-366
Appellant-Respondent Natural Mother,
                                                        Appeal from the Grant Superior
        v.                                              Court
                                                        The Honorable Warren Haas,
K.L.M.,                                                 Judge
                                                        Trial Court Cause Nos.
Appellee-Petitioner.
                                                        27D03-1403-AD-6
                                                        27D03-0401-JP-43



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 1 of 20
[1]   T.M.S. (“Appellant”), the biological mother of S.M.M., appeals the trial court’s

      decree granting the petition for adoption of S.M.M. by K.L.M. (“Adoptive

      Mother”). Appellant raises one issue which we revise and restate as whether

      the court erred in granting Adoptive Mother’s petition for adoption over the

      objection of Appellant. We affirm.


                                      Facts and Procedural History

[2]   On November 22, 2003, S.M.M. was born, and on January 14, 2004, S.L.M.

      (“Father”) was administratively adjudicated to be S.M.M.’s biological father by

      paternity affidavit. A paternity action (the “Paternity Action”) was initiated on

      January 15, 2004, when Appellant filed her Verified Petition to Establish Child

      Support. In the ensuing years, the relationship between Appellant and Father

      as co-parents of S.M.M. has resulted in protracted litigation. On February 3,

      2005, Appellant and Father entered into an Agreed Order on Custody and

      Support giving them joint legal and physical custody of S.M.M., with Father

      having parenting time at specified times. On July 5, 2006, the court issued a

      temporary order restricting Mother’s parenting time to no overnights, but she

      was again granted joint custody with overnight visits on July 28, 2006.


[3]   On November 17, 2006, Jill Crouch Vugteveen, the Guardian Ad Litem (the

      “GAL”), filed her report (the “GAL Report”) stating that the home of Father

      and Adoptive Mother was large, organized, and very clean, and that there was

      structure in place for S.M.M., who “appeared to have a close relationship with

      both of them.” Appellant’s Appendix Vol. 2 at 193. As for Appellant’s home

      the GAL Report noted that Appellant, S.M.M., and S.M.M.’s half-sister S.G.
      Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 2 of 20
      often slept in Appellant’s bed, and that S.M.M. appeared to behave differently

      at Appellant’s home in that she was not obedient and was disruptive. At

      Appellant’s home, the GAL observed S.M.M. “crawl on top of the sink” in the

      bathroom and “position[] herself into ‘doggie style’ and proceed[] to simulate a

      sex act,” in which “[i]t was very clear that she was simulating something she

      had seen, whether on TV or in person, and she laughed a bit mischievously . . .

      .” Id. at 194-195. The GAL noted that S.M.M. attempted “to ‘open mouth’

      kiss her sister, and attempted to lift [the GAL’s] shirt up on a few occasions.”

      Id. at 195. The GAL opined that Appellant’s home was not structured, in that

      S.M.M. would eat and sleep at random times, and that Appellant did not

      provide adequate supervision. The GAL also noted that, due to inadequate

      supervision, S.M.M. received a dog bite on her leg while climbing a ladder to a

      swimming pool. The Report further states that S.M.M. had been at the home

      of Father and Adoptive Mother “more than the allotted time,” that Appellant

      “seems to make excuses as to why that has occurred,” that it appeared this was

      the result of Appellant not leading an organized and structured life, and that she

      was “irresponsible.” Id. at 198. It further noted a significant school attendance

      problem regarding S.G.


[4]   The GAL Report indicates that the GAL reviewed video taken by Appellant’s

      neighbor showing that Appellant had several people in and out of her home,

      despite Appellant’s claims to the contrary, and discussed a specific recording

      taken the evening of October 9, 2006, which depicted several people at

      Appellant’s home and that


      Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 3 of 20
              both [S.M.M.] and [S.G.] were there, along with what sounded
              to be a younger group of people, both males and females. The
              group was constantly cussing in front of [Appellant’s] daughters;
              one person continued a conversation about how she was so
              drunk the night before that she “had no idea how she got home”.
              [Appellant] then yells, “Take him home, he’s getting on my
              nerves…I have two kids!”, and [S.G.] responds by yelling, “Shut
              up, idiot, shut the hell up! Asshole! Love ya, though”. While
              this interaction is occurring, [S.M.M.] is screaming and crying in
              the background…she cried for nearly twenty-five minutes. While
              [S.M.M.] appeared to be crying out for attention, someone would
              randomly make comments to her stating “it’s okay”. Things did
              not seem to be “okay”…they seemed to be utter chaos, and
              completely permitted to be so.


      Id. at 199-200.


[5]   The GAL Report further noted that Appellant did not exercise good judgment

      when she let S.G. stay with a neighbor who has a registered sex offender son

      living in a home where drugs may be sold. The Report also described a video

      taken on October 17, 2006, depicting five males who appeared “younger” visit

      Appellant’s trailer, stay for approximately twenty minutes and leave, and

      noting that although Appellant denied selling drugs she has been accused of

      selling prescription medication and that the video “did not ‘seem right’” and, in

      any event, proved “once again that she does have people ‘in and out’ of her

      home.” Id. at 201. It also noted that about ten or fifteen minutes after the car

      left in the video, Appellant “gets into another argument with a neighbor, and

      she yells, ‘You scare me with your big ass peanut head…what are you going to

      do, call [Father]?’” and that “[t]his comment sounds to [the GAL] as if the


      Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 4 of 20
      neighbor may have observed some sort of action that would have caused

      [Father] to be concerned.” Id. The report further noted the GAL’s belief that

      Appellant lacked the objectivity to make calm decisions relating to S.M.M.

      under pressure and that she struggles financially to provide for her family’s

      needs, noting specifically there was an issue regarding paying her gas bill.


[6]   The GAL Report recommended that S.M.M. be placed in the custody of Father

      and that Appellant receive visitation rights. The same day the GAL report was

      filed, Father filed an emergency petition to modify parenting time based

      thereon, and the court entered an ex parte order modifying Appellant’s

      parenting time to no overnight visitation. On December 28, 2006, the GAL

      filed an addendum to the GAL Report in which she stated that her “preference

      would have been to recommend that [Appellant] and [Father] have equal

      rights” but that “after spending many many hours on the case, [she] could not

      in good conscience make that recommendation.” Id. at 215.


[7]   On August 22, 2007, the court entered an Agreed Order on Custody, Parenting

      Time and Child Support granting Father custody of S.M.M. and Appellant

      parenting time periods of four hours twice a week. It also ordered Appellant to

      pay child support pursuant to the Indiana Child Support Guidelines. In

      September 2007, Appellant filed a petition alleging that Father refused her

      parenting time and Father filed a petition to restrict visitation soon after. In

      May 2008 the parties agreed to continue hearing these issues pending a report

      by the Family Service Society, and in May 2009 Father filed another petition to

      terminate or restrict Appellant’s visitation rights. In May 2010, the court held a

      Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 5 of 20
      hearing on these motions and entered an order stating that Appellant was

      entitled to unrestricted, unsupervised parenting time in accordance with the

      Guidelines, that Father had “willingly, knowingly, and repeatedly violated

      existing orders regarding parenting time,” found Father in indirect contempt of

      court, and ordered him to serve thirty days in the Grant County Jail, which

      order was suspended on the condition that Father refrain from further

      violations of the parenting time orders. Appellant’s Appendix Vol. 3 at 135.

      On July 15, 2010, the court entered an order awarding Father sole care,

      custody, and control of S.M.M. and ordering Appellant to pay eleven dollars

      per week in child support.


[8]   On September 4, 2012, Appellant filed a Motion for Rule to Show Cause

      alleging parenting time violations by Father, and on September 11, 2012, Father

      filed another Petition to Restrict Parenting Time alleging that S.M.M. was in

      emotional and physical danger when in the care of Appellant and that S.M.M.

      was engaging in or being exposed to criminal activity. On September 20, 2012,

      Father filed a motion for change from judge which the court granted on

      September 21, 2012. On December 10, 2012, Judge Warren Haas accepted

      appointment as special judge.


[9]   On January 11, 2013, Appellant filed her Verified Petition to Modify Custody,

      Support and Visitation, and a hearing was held on February 8, 2013 on the

      pending motions. Dr. Henry Martin, a clinical psychologist specializing in

      child and adolescent therapy who treated S.M.M. since August 2011, testified

      that he diagnosed S.M.M. with “anxiety type symptoms,” which were caused

      Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 6 of 20
       by her visitations with Appellant. Transcript at 331. Dr. Martin identified

       noise at night, being left alone at night with T., her half-brother who was one or

       two years old at the time of the hearing, and that there was smoking in the

       home as reasons for S.M.M.’s anxiety.


[10]   Dr. Martin also testified that, in the months leading up to the hearing, S.M.M.

       had disclosed “even more troubling issues” regarding Appellant’s home. Id. at

       334. He stated that S.M.M. was caught stealing candy from a convenience

       store after observing S.G. shoplifting, that Appellant “was involved in that

       process and there wasn’t any correction for [S.G.] for doing that,” and that

       Appellant was not concerned with this behavior. Id. at 335. Second, he

       testified about an incident in which Appellant called S.M.M., told her to pack

       her bags and not to tell Father or Adoptive Mother, and caused S.M.M. anxiety

       and fear because she did not want to go. Ultimately, the police had to pick up

       S.M.M. Third, Dr. Martin testified that S.M.M. took a ring from her aunt and,

       although she “knew that that was wrong after the fact,” she “somehow [] had it

       in mind that it was okay to take.” Id. at 335. Fourth, Dr. Martin testified

       regarding S.M.M. watching pornography “through the summer” at Appellant’s

       home and discussing sexually explicit subjects with her friend E.B. Id. at 336.


[11]   Dr. Martin testified that S.M.M. had been internalizing the issues she had

       disclosed to him and that such repeated trauma can cause Post Traumatic Stress

       Syndrome, or PTSD. Based on the things S.M.M. had told him during therapy,

       he stated his concern with S.M.M.’s safety and well-being were Appellant to

       continue to exercise parenting time. Dr. Martin stated that, since September

       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 7 of 20
       when S.M.M. stopped going to Appellant’s residence, her anxiety lessened and

       she was not “acting out” as much. Id. at 342.


[12]   On February 15, 2013, the court issued its Order Modifying Parenting Time

       Order stating that Appellant would no longer have customary parenting time

       privileges with S.M.M. and that her parenting time would be restricted to: (A)

       supervised visits once a week at Cornerstone; (B) visits at school during lunch;

       (C) phone calls to Father’s cell phone; and (D) participation in school activities.

       The court found that “the current parenting time order has significantly

       endangered [S.M.M.’s] emotional development,” citing Ind. Code § 31-17-4-

       1(a).


[13]   On March 14, 2014, Appellant was served with the Notice of Adoption filed by

       Adoptive Mother (the “Adoption Action”). On April 7, 2014, Appellant filed

       her Refusal to Consent to Adoption. On November 5, 2014, Appellant filed

       another Motion for Rule to Show Cause in the Paternity Action alleging that

       Father violated the court’s order related to parenting time. In December 2014,

       Judge Haas was appointed as special judge in the Adoption Action, and the

       Paternity Action and the Adoption Action proceeded simultaneously. A

       hearing regarding the adoption petition and Appellant’s motion was held on

       June 19, 2015, and September 23, 2015.


[14]   On January 20, 2016, the Court entered its Judgment Dispensing with Mother’s

       Consent to Adoption Petition and Entry of Related Orders (the “Judgment”).

       The Judgment stated in part:


       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 8 of 20
        3. In an effort for the Court to receive an outside unbiased
        opinion, a Guardian Ad Litem was appointed to this matter . . . .


                                             *****


        Both [Appellant] and Father have behaved badly, making things
        worse instead of better. [S.M.M.] is the unfortunate victim of
        their disagreements.


        It is an oversimplification, but accurate to say:


                A. [Appellant’s] past behavior exposed [S.M.M.] to
                [Appellant’s] abuse of drugs or alcohol.


                [Appellant] showed [S.M.M.] at least one explicit sexual
                movie, and/or gave [S.M.M.] graphic instructions about
                how she might perform a variety of sex acts at an entirely
                too early age. [Appellant] has denied this, but the
                evidence is clear that this occurred.


                [Appellant] hasn’t worked to regularly pay child support,
                when capable of doing so.


                When [Appellant’s] economic situation was desperate, she
                relied upon the generosity of others, including Father, to
                pay her utilities, child support, etc.


                B. Father has disregarded court orders on multiple
                occasions concerning [Appellant’s] rights with [S.M.M.]
                despite warnings by the Court about the consequences.


                Father was and is controlling toward [Appellant]. If she
                didn’t arrive for parenting time precisely on time, he

Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 9 of 20
                would leave taking [S.M.M.] with him. If she didn’t call
                [S.M.M.] at the ordered times, he typically would not
                permit [Appellant] to speak with [S.M.M.].


                                             *****


        6. When [S.G.] was 16, she shoplifted candy, gum, etc. and did
        so with [Appellant’s] knowledge and tacit consent and
        amusement. [S.G.] showed [S.M.M.] how to shoplift. It wasn’t
        until [Adoptive Mother] caught [S.M.M.] in the act that this
        came to light and was dealt with properly.


        7. [Appellant’s] home life was and is difficult. She lives in a
        home in a “loud” neighborhood with [S.G.] and [T.]. She pays
        rent of $200 per month. She may or may not have her boyfriend
        / fiancée [sic] living with them as well. Earlier it was [M.V.].
        More recently it has been [M.T.]. [Appellant] has been earning
        about $100 per week ($80 babysitting plus $20 cleaning homes),
        but more recently makes crafts in her home, earning about $120
        net per week. She has sought and received help from the Mill
        Township trustee and Action. She claims she has been looking
        online for other employment, but there is no other evidence to
        support this. [Appellant] is frequently without money for utilities
        and prevails upon the fathers of her three children to give her
        money. Father gave [Appellant] a $545 check on November 15,
        2011, for “child support payment” and a $513 check on June 5,
        2012, to “pay her child support”. Apparently this was to help get
        [Appellant] out of trouble with the IV-D Office for not paying her
        $11 per week child support obligation for [S.M.M.]. [Appellant]
        accepted this money rather than enforcing her parenting time
        rights with [S.M.M.].


        8. Father has been married to [Adoptive Mother] since 1998.
        [Adoptive Mother] has been [S.M.M.’s] mother figure most of
        the time since her birth in November 2003. [Adoptive Mother]

Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 10 of 20
        has a full time job. She is genuinely concerned about [S.M.M.’s]
        well being, but studiously stays out of the toxic conflict between
        [Appellant] and Father.


                                             *****


        11. From March 11, 2013, through March 11, 2014, [Appellant]
        paid only the following child support:


                A. $50 on April 5, 2013; and


                B. $100 on July 22, 2013.


        During that time her obligation was to pay $11 weekly ($572
        annually). Her next support payment was not made until June
        28, 2014, when she paid $954. Her next payment was received
        on February 9, 2015, for $429. [Appellant] has never regularly
        paid her very nominal child support obligation, despite being
        physically and mentally able to work and satisfy this obligation
        on a regular basis.


        12. [Appellant] is unfit to be a parent to [S.M.M.] She hasn’t
        taken her financial obligation seriously. She set a terrible
        example for [S.M.M.]. She exercised poor judgment in regard to
        the sex video and the shoplifting incidents. She has had little
        stability. [Appellant] put her own interests ahead of the needs of
        her daughter, [S.M.M.], which resulted in behavioral issues,
        anxiety, etc. [Appellant] did make an effort to visit with
        [S.M.M.] in a supervised setting between June 11, 2013, to
        August 11, 2014, but it was too little and too late. More
        importantly, the visits were not beneficial to [S.M.M.].


        13. [S.M.M.’s] best interests will be served by severing the legal
        tie between [Appellant] and [S.M.M.]. It is the only way

Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 11 of 20
                [S.M.M.] can finally get on with her life without the turmoil
                associated with forcing [S.M.M.] to have contact with
                [Appellant], which contact would likely be subverted by Father.


                14. The Court is including this paragraph as an observation. It
                isn’t being relied upon to reach the judgment. [Appellant] has
                given up her token efforts to communicate with [S.M.M.] and
                has abandoned her. [Appellant] hasn’t seen nor communicated
                with [S.M.M.] since August 11, 2014. Perhaps [Appellant]
                realizes that trying to re-enter [S.M.M.’s] life was harmful to
                [S.M.M.], rather than helpful. Maybe [Appellant] is now putting
                [S.M.M.’s] interests first by stepping out of the way. If this were
                being considered, it would satisfy I.C. § 31-19-9-8(b).[1]


       Appellant’s Appendix Vol. 2 at 49-50, 52. The court ordered that Appellant’s

       consent was not required for the adoption to proceed pursuant to Ind. Code §

       31-19-9-8(a)(2), -8(a)(11). On January 28, 2016, the Decree of Adoption was

       subsequently filed.


                                                      Discussion

[15]   The issue is whether the court erred in granting Adoptive Mother’s petition for

       adoption over the objection of Appellant. When reviewing the trial court’s

       ruling in an adoption proceeding, we will not disturb that ruling unless the

       evidence leads to but one conclusion and the trial judge reached an opposite

       conclusion. In re Adoption of T.L., 4 N.E.3d 658, 662 (Ind. 2014). We presume




       1
        Ind. Code § 31-19-9-8(b) provides that “If a parent has made only token efforts to support or to
       communicate with the child the court may declare the child abandoned by the parent.”

       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016             Page 12 of 20
       the trial court’s decision is correct, and we consider the evidence in the light

       most favorable to the decision. Id.


[16]   When the trial court has made findings of fact and conclusions of law, we apply

       a two-tiered standard of review: we must first determine whether the evidence

       supports the findings and second, whether the findings support the judgment.

       Id.; see Ind. Trial Rule 52(A) (providing that where the trial court has made

       findings of fact and conclusions of law, “the court on appeal shall not set aside

       the findings or judgment unless clearly erroneous, and due regard shall be given

       to the opportunity of the trial court to judge the credibility of the witnesses”).

       Factual findings are clearly erroneous if the record lacks any evidence or

       reasonable inferences to support them and a judgment is clearly erroneous

       when it is unsupported by the findings of fact and the conclusions relying on

       those findings. In re Adoption of T.L., 4 N.E.3d at 662.


[17]   Ind. Code § 31-19-9-1(a) provides in part that, “[e]xcept as otherwise provided

       in this chapter, a petition to adopt . . . may be granted only if written consent to

       adoption has been executed” by “(2) The mother of a child born out of wedlock

       and the father of a child whose paternity has been established by . . . (B) a

       paternity affidavit executed under IC 16-7-2-2.1 . . . .” However, Ind. Code §

       31-19-9-8 provides that:


               (a) Consent to adoption, which may be required under section 1
               of this chapter, is not required from any of the following:


                                                    *****

       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 13 of 20
                       (2) A parent of a child in the custody of another person if
                       for a period of at least one (1) year the parent:


                                (A) fails without justifiable cause to communicate
                                significantly with the child when able to do so; or


                                (B) knowingly fails to provide for the care and
                                support of the child when able to do so as required
                                by law or judicial decree.


                                                    *****


                       (11) A parent if:


                                (A) a petitioner for adoption proves by clear and
                                convincing evidence that the parent is unfit to be a
                                parent; and


                                (B) the best interests of the child sought to be
                                adopted would be served if the court dispensed with
                                the parent’s consent.


[18]   Here, the trial court found that all of the foregoing statutory provisions applied

       to Appellant, and she challenges the court’s findings with respect to each

       provision. “However, the statute is written in the disjunctive such that the

       existence of any one of the circumstances provides sufficient ground to dispense

       with consent.” In re Adoption of E.A., 43 N.E.3d 592, 597 (Ind. Ct. App. 2015)

       (quoting In re Adoption of O.R., 16 N.E.3d 965, 973 (Ind. 2014)), trans. denied.

       Because we conclude the trial court properly relied on at least one statutory

       provision—namely, that Adoptive Mother proved by clear and convincing

       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 14 of 20
       evidence that Appellant is unfit to be a parent and that the best interests of

       S.M.M. would be served if the court dispensed with Appellant’s consent, see

       Ind. Code § 31-19-9-8(a)(11)—we do not address other provisions on which the

       trial court may also have relied.


[19]   The term “unfit” is not defined in the statute. This court has previously defined

       “unfit” as “[u]nsuitable; not adopted or qualified for a particular use or service”

       or “[m]orally unqualified; incompetent.” In re Adoption of M.L., 973 N.E.2d

       1216, 1223 (Ind. Ct. App. 2012) (quoting BLACK’S LAW DICTIONARY 1564 (8th

       ed. 2004)). We have also looked to cases concerning the termination of

       parental rights for guidance in determining what makes a parent “unfit,” as the

       termination and adoption statutes “strike a similar balance between the parent’s

       rights and the child’s best interests.” Id. Termination cases look to factors such

       as a parent’s substance abuse, mental health, willingness to follow treatment

       recommendations, lack of insight, and instability in housing and employment.

       Id. Also, this court has consistently held in the termination context that it need

       not wait until children are irreversibly harmed such that their physical, mental,

       and social development are permanently impaired before terminating the

       parent-child relationship. See, e.g., In re A.P., 981 N.E.2d 75, 83 (Ind. Ct. App.

       2012).


[20]   Appellant argues regarding her fitness that she has followed the court’s

       recommendations “and taken every action available to her.” Appellant’s Brief

       at 15. She asserts that the notes from Cornerstone and Keystone, which were

       submitted into evidence, demonstrate that she followed recommendations and

       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 15 of 20
       that no issues were present during the visits, that she has had adequate housing

       for the last twelve years, and, now that T. is in school, intends to gain

       employment. She maintains that the lack of progress since the February 2013

       order “has only been hindered by Father’s refusal to allow parenting time,”

       Father and Adoptive Mother’s refusal to help facilitate a relationship between

       Appellant and S.M.M., and Father’s refusal to allow Appellant to participate in

       S.M.M.’s therapy. Id. at 16. She argues that because Adoptive Mother cannot

       prove that Appellant is unfit, “the issue of whether or not the adoption is in the

       best interest of S.M.M.[] is moot and need not be addressed.” Id.


[21]   Adoptive Mother argues that Appellant missed approximately twenty-six

       percent of the supervised visits following the February 2013 order and, to the

       extent Appellant suggests Adoptive Mother and Father failed to facilitate a

       relationship between her and S.M.M., their relationship is filled “with incident

       after incident of behaviors and lifestyle choices by [Appellant] that put the

       health, safety and emotional well-being of S.M.M. at risk enough to warrant

       supervised parenting time.” Appellee’s Brief at 13. Adoptive Mother maintains

       that each time Appellant was given an opportunity to have unsupervised

       parenting time with S.M.M., such parenting time was restricted due to new

       findings that she was damaging S.M.M. She asserts that her relationship with

       S.M.M. is healthy, stable, and positive.


[22]   The court found Appellant to be unfit primarily because she exercised poor

       parental judgment, did not take her financial obligations seriously, and caused

       S.M.M. to exhibit behavioral issues. The evidence supporting these findings

       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 16 of 20
       includes the GAL Report, which stated that S.M.M. appeared to behave

       differently at Appellant’s home in that she was not obedient and was disruptive.

       The GAL recounted an incident she observed in which S.M.M. crawled on top

       of the sink in the bathroom and “positioned herself into ‘doggie style’ and

       proceed[] to simulate a sex act,” and that “[i]t was very clear that she was

       simulating something she had seen, whether on TV or in person, and she

       laughed a bit mischievously . . . .” Appellant’s Appendix Vol. 2 at 194-195.

       Also during the visit, S.M.M. attempted to open mouth kiss her sister and lift

       the GAL’s shirt. The GAL observed that the home was not structured and that

       Appellant’s supervision was inadequate. The GAL Report stated that the GAL

       obtained access to video recordings depicting many people at Appellant’s home

       at night, constant cussing and discussions of heavy drinking, and S.M.M. crying

       for nearly twenty-five minutes. Another video depicted suspicious activity at

       Appellant’s home involving three young males arriving in the night and staying

       for approximately twenty minutes. The report discussed Appellant’s financial

       situation, including that she had an issue paying her gas bill.


[23]   The GAL recommended that Appellant not have overnight visitation privileges,

       and the court entered a ruling following her recommendation. In May 2010,

       Appellant was again awarded overnight parenting time, but she again lost these

       privileges in February 2013 following a hearing at which Dr. Martin testified

       that S.M.M.’s visitations with Appellant were causing “anxiety type symptoms

       . . . .” Transcript at 331. Specifically, Dr. Martin testified that Appellant’s

       home was very noisy at night and that there was smoking in the home. He also


       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 17 of 20
       testified that Appellant would leave S.M.M., who at the time was seven years

       old, home at night with T., who was one or two years old, and that S.M.M.

       would wake up to feed T. a bottle and discover that Appellant was not home.

       Dr. Martin also testified that S.M.M. learned shoplifting from her half-sister

       S.G. and that such behavior was known to Appellant and was not corrected

       until Adoptive Mother learned about it. He noted that Appellant encouraged

       S.M.M. to pack her bags and leave with her despite the fact that S.M.M. did not

       want to leave with Appellant. He further testified that S.M.M. viewed

       pornography at Appellant’s residence and subsequently discussed sexually

       explicit subjects with her friend E.B. based on what S.M.M. had viewed. This

       caused E.B.’s parents to end her interactions with S.M.M., which had been a

       positive and important social interaction for S.M.M. Also, once S.M.M.

       stopped going to Appellant’s residence, her anxiety decreased and she did not

       act out as much.


[24]   The court also pointed to ample evidence that Appellant’s relationship with

       S.M.M. has exposed S.M.M. to Appellant’s abuse of drugs and alcohol. It

       observed that Appellant has not been consistent paying her modest child

       support obligation of eleven dollars per week. It observed that Appellant has

       not maintained steady employment and nets about $120 per week making

       crafts. It further observed that Appellant made some effort between June 2013

       and August 2014 at supervised parenting but that such interactions had not

       progressed, were too little too late, and were not beneficial to S.M.M.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 18 of 20
[25]   Based upon the record before us, we cannot say that the court’s conclusion that

       Appellant is unfit is clearly erroneous. See In re Adoption of M.L., 973 N.E.2d at

       1224 (holding that sufficient evidence supported the trial court’s conclusion that

       the father is not a fit parent, including the father’s history of self-medicating

       with drugs and alcohol, his inability to maintain steady employment, and the

       fact that Father contributed little to the child’s support due to financial

       struggles).


[26]   Regarding S.M.M.’s best interests, Appellant does not challenge the court’s

       findings and conclusions related and has implicitly conceded the sufficiency of

       Ind. Code § 31-19-9-8(a)(11)(B), thereby waiving review of the court’s

       determination under that section.


[27]   Waiver notwithstanding, the primary concern in every adoption proceeding is

       the best interests of the child. Id. (citing In re Adoption of J.B.S., 843 N.E.2d 975,

       977 (Ind. Ct. App. 2006)).

               The State has a strong interest in providing stable homes for
               children. To this end, early, permanent placement of children
               with adoptive families furthers the interests of both the child and
               the State. An adoption enables a child to be raised in a stable,
               supportive, and nurturing environment and precludes the
               possibility of state wardship.


       Id. (quoting In re Adoption of J.B.S., 843 N.E.2d at 977). It is undisputed that

       Adoptive Mother, in conjunction with Father, have provided S.M.M. with a

       stable, nurturing environment. It is also undisputed that S.M.M. has a strong

       bond with Adoptive Mother, views her as her parent and calls her mom, and
       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 19 of 20
       sees Adoptive Mother’s home as her home. S.M.M. is not bonded with

       Appellant on that level. Adoptive Mother is able to provide for all S.M.M.’s

       needs. This evidence supports the trial court’s conclusion that adoption is in

       S.M.M.’s best interests.


                                                  Conclusion

[28]   For the foregoing reasons, we conclude that Appellant’s consent to the

       adoption of S.M.M. by Adoptive Mother was not required pursuant to Ind.

       Code § 31-19-9-8. We affirm the decree of adoption entered by the trial court.


[29]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1602-AD-366 | November 23, 2016   Page 20 of 20